DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It is noted that a number of patent applications and articles are referenced at pages 2 – 4 of the subject specification.  The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 6 is objected to because of the following informalities:  The word “a” should be inserted after “as” at line 3.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the exhaust gas flow" at line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites in part “wherein the catalytically active layer is a molecular sieve selected from - an aluminosilicate having a SAR of 5-50 and a silicon aluminum phosphate (SAPO) having an (Al+P)/Si 
Claim 12 recites the limitation "the oxidation catalyst" at line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the oxidation catalyst" at lines 2 - 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3 – 11 are rejected by virtue of depending from rejected claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 9 - 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ettireddy et al. (U.S. Patent Application Publication No. US 2011/0058999 A1).
Regarding claim 1, as best understood in view of the 112(b) issues noted above, Ettireddy discloses an exhaust gas aftertreatment system (220) coupled to an internal combustion engine (210) in such a way that it receives the exhaust gas flow, comprising a selective catalytic reduction catalyst (270) for medium to high temperature ranges (HT-SCR), wherein the medium temperature range comprises temperatures of 250°C to less than 450°C and the high temperature range comprises temperatures of 450°C to 750°C (Figure 2; paragraphs [0003] and [0037] – [0041]; Ettireddy discloses a low temperature range of about 60°C to about 250°C and that the low temperature SCR catalyst 265 is thermally stable at temperatures below 450°C, thus defining a medium temperature range of 250°C to about 450°C.  The HT-SCR 270 is also used at temperatures greater than 450°C (paragraph [0039])), which catalyst (270) is designed both to reduce NOx in an exhaust gas having a temperature above a temperature threshold value (paragraphs [0033] and [0038]), and to store the SOx contained in the exhaust gas across the temperature range of the exhaust gas, which is below a temperature threshold value (it is well known 
	Ettireddy discloses the claimed invention except for the temperature sensor arranged directly downstream of the HT-SCR and measuring the temperature of the exhaust gas flow exiting such HT-SCR.
	As noted above, Ettireddy discloses a temperature sensor (295), but the temperature sensor is upstream of the HT-SCR (Figure 2).  Ettireddy further discloses that the temperature determined by the temperature sensor is used to control the bypass valve such that the exhaust gas bypasses the TT-HCR when the exhaust gas temperature is greater than or equal to a temperature threshold value (paragraph [0047]).  Additionally, Ettireddy discloses in a different embodiment that the temperature sensor (195) is immediately upstream of the TT-HCR (165) (Figure 1; paragraph [0036]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ettireddy such that the temperature sensor is arranged directly downstream of the HT-SCR and measuring the temperature of the exhaust gas flow exiting such HT-SCR as disclosed in the embodiment shown in Figure 1 of Ettireddy, as such a modification is merely the rearrangement of the temperature sensor, and it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Further, the results of such a 
	Regarding claim 6, Ettireddy further discloses wherein the TT-SCR (265) is a monolithic flow-through substrate with a manganese-containing coating as catalytically active layer (Figure 4; paragraph [0043]).
	Regarding claim 9, Ettireddy further discloses wherein the reductant supply system (280) contains a) a reductant source, b) a reductant pump, and c) a reductant dispenser or a reductant injector (paragraph [0035]).
	Regarding claim 10, Ettireddy further discloses wherein an oxidation catalyst (240) is located directly upstream of the reductant supply system (280) located directed upstream of the HT-SCR (270) (Figure 2; paragraph [0039]).
	Regarding claim 11, Ettireddy discloses the claimed invention except for a second HT-SCR located between the HT-SCR and the temperature sensor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a second HT-SCR located between the HT-SCR and the temperature sensor, since it has been held that mere duplication of the essential working part of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Including a second HT-SCR would enhance the effectiveness of the system in reducing NOx.
	Regarding claim 12, Ettireddy further discloses wherein a catalytically coated diesel particulate filter (CDPF) is located between the oxidation catalyst (240) and the reductant supply system (280) (Figure 2; paragraphs [0030] and [0038]).
	Regarding claim 15, Ettireddy discloses a method for treating an exhaust gas flow, comprising providing an exhaust gas aftertreatment system (220) comprising an SCR catalyst for medium to high 
	Ettireddy discloses the claimed invention except for the temperature sensor arranged directly downstream of the HT-SCR and wherein the temperature sensor measures the temperature of the exhaust gas flow exiting the HT-SCR.
	As noted above, Ettireddy discloses a temperature sensor (295), but the temperature sensor is upstream of the HT-SCR (Figure 2).  Ettireddy further discloses that the temperature determined by the temperature sensor is used to control the bypass valve such that the exhaust gas bypasses the TT-HCR when the exhaust gas temperature is greater than or equal to a temperature threshold value (paragraph [0047]).  Additionally, Ettireddy discloses in a different embodiment that the temperature sensor (195) is immediately upstream of the TT-HCR (165) (Figure 1; paragraph [0036]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ettireddy such that the temperature sensor is arranged directly downstream of the HT-SCR and measuring the temperature of the exhaust gas flow exiting such HT-SCR as disclosed in the embodiment shown in Figure 1 of Ettireddy, as such a modification is merely the rearrangement of the temperature sensor, and it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Further, the results of such a rearrangement would have been predictable, namely providing accurate information regarding the temperature of the exhaust gas such that a determination can be made as to whether the bypass valve should be opened so that the exhaust gas can bypass the TT-SCR.
	
Claims 2 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ettireddy as applied to claim 1 above, and further in view of Sung et al. (U.S. Patent Application Publication No. US .
Regarding claim 2, as best understood in view of the 112(b) issues noted above, Ettireddy discloses the claimed invention except for wherein the HT-SCR is present in the form of a catalytically active layer on a carrier substrate (paragraph [0142]), wherein the catalytically active layer is a molecular sieve selected from an aluminosilicate having a SAR of 5-50 and a silicon aluminum phosphate (SAPO) having an (Al+P)/Si value of 4-15 is selected, wherein the molecular sieve contains 1-10% by weight of a transition metal selected from Fe, Cu, and mixtures thereof, calculated as Fe203 and CuO respectively, based on the total weight of the molecular sieve, and wherein the molecular sieve contains alkali metal and alkaline earth metal cations selected from Li, Na, K, Rb, Cs, Mg, Ca, Sr, Ba, and mixtures thereof in a total amount of < 1% by weight, calculated in the form of the pure metals and based on the total weight of the molecular sieve, and wherein the molecular sieve contains the metals Co, Mn, Cr, Zr and Ni in a total amount of < 1% by weight, calculated in the form of the pure metals and based on the total weight of the molecular sieve.
Sung is directed to an SCR catalyst.  Sung specifically discloses wherein the HT-SCR is present in the form of a catalytically active layer on a carrier substrate, wherein the catalytically active layer is a molecular sieve selected from an aluminosilicate having a SAR of 5-50 (paragraph [0148]) and a silicon aluminum phosphate (SAPO) having an (Al+P)/Si value of 4-15 is selected, wherein the molecular sieve contains 1-10% by weight of a transition metal selected from Fe, Cu, and mixtures thereof, calculated as Fe2O3 and CuO respectively, based on the total weight of the molecular sieve (paragraphs [0150] – [0155]), and wherein the molecular sieve contains alkali metal and alkaline earth metal cations selected from Li, Na, K, Rb, Cs, Mg, Ca, Sr, Ba, and mixtures thereof in a total amount of < 1% by weight, calculated in the form of the pure metals and based on the total weight of the molecular sieve (paragraphs [0152] and [0153]).

Coupland is directed to an SCR catalyst.  Coupland specifically discloses wherein the molecular sieve contains the metals Co, Mn, Cr, Zr and Ni (paragraph [0032]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ettireddy wherein the molecular sieve contains the metals Co, Mn, Cr, Zr and Ni as taught by Coupland, as the references and the claimed invention are directed to SCR catalysts.  As disclosed by Coupland, it is well known for an SCR catalyst molecular sieve to contain the metals Co, Mn, Cr, Zr and Ni, which are base metals.  Further, Sung discloses that the molecular sieve contains a number of base metals, with the total amount of < 1% by weight, calculated in the form of the pure metals and based on the total weight of the molecular sieve (paragraph [0155]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ettireddy wherein the molecular sieve contains the metals Co, Mn, Cr, Zr and Ni in a total amount of < 1% by weight, calculated in the form of the pure metals and based on the total weight of the molecular sieve as taught by Coupland, as such a modification is merely the inclusion of base metals commonly used in molecular sieves for SCR catalysts, and the results of such a modification would have been predictable, namely, the reduction of NOx.

Regarding claim 4, Sung further discloses wherein the molecular sieve includes Fe having a SAR of 10 to 35, an alkali metal content of 0 to 0.7% by weight, calculated as pure metals, and an Fe content of 3 to 9% by weight, calculated as Fe2O3, wherein the alkali metal and Fe contents are each based on the total weight of the zeolite (paragraphs [0148] – [0155]).
Sung discloses the claimed invention except for the molecular sieve is an Fe BEA.  Sung further discloses that an oxidation catalyst includes a molecular sieve which is an Fe BEA (paragraphs [0110] – [0114]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ettireddy such that the molecular sieve of the HT-SCR is an Fe BEA as disclosed by Sung, as such a modification is merely the substitution of one known molecular sieve for another known molecular sieve, and the results of such a modification would have been predictable, namely, providing for reduction of NOx. 
Regarding claim 5, Sung further discloses wherein the molecular sieve is a Cu CHA having a SAR of 10 to 35, an alkali metal content of 0 to 0.7% by weight, calculated as pure metals, and a Cu content of 1 to 7% by weight, calculated as CuO, wherein the alkali metal and Cu contents are each based on the total weight of the zeolite (paragraphs [0148] – [0155]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ettireddy as applied to claim 6 above, and further in view of Coupland.
Regarding claim 7, Ettireddy discloses the claimed invention except for wherein the manganese-containing coating is a manganese-containing mixed oxide selected from mixed oxides of the general 
Coupland is directed to an SCR catalyst.  Coupland specifically discloses wherein the manganese-containing coating is a manganese-containing mixed oxide selected from spinels of the general formula MnMe.sub.2O.sub.4 or MeMn.sub.2O.sub.4, where Me is Fe, Al, Cr, Co, Cu or Ti (paragraph [0032]).  
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ettireddy wherein the manganese-containing coating of the TT-SCR catalyst is a manganese-containing mixed oxide selected from spinels of the general formula MnMe.sub.2O.sub.4 or MeMn.sub.2O.sub.4, where Me is Fe, Al, Cr, Co, Cu or Ti as taught by Coupland, as the references and the claimed invention are directed to SCR catalysts.  As disclosed by Coupland, it is well known for the manganese-containing coating of the TT-SCR catalyst to be a manganese-containing mixed oxide selected from spinels of the general formula MnMe.sub.2O.sub.4 or MeMn.sub.2O.sub.4, where Me is Fe, Al, Cr, Co, Cu or Ti (paragraph [0032]).  Further, Ettireddy discloses wherein the TT-SCR (265) is a monolithic flow-through substrate with a manganese-containing coating as catalytically active layer (Figure 4; paragraph [0043]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ettireddy wherein the manganese-containing coating of the TT-SCR catalyst is a manganese-containing mixed oxide selected from spinels of the general formula MnMe.sub.2O.sub.4 or MeMn.sub.2O.sub.4, where Me is Fe, Al, Cr, Co, Cu or Ti as taught by Coupland, as such a modification is merely the substitution of one known manganese-.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ettireddy as applied to claim 1 above, and further in view of Takada et al. (U.S. Patent Application Publication No. US 2018/0230878 A1).
Regarding claim 8, Ettireddy discloses the claimed invention except for a second reductant supply system arranged directly upstream of the TT-SCR.
Takada is directed to an SCR system.  Takada specifically discloses 2 SCR catalysts (31, 32), with a reductant supply system (41, 42) arranged directly upstream of each of the respective SCR catalysts (31, 32) (Figure 1; paragraphs [0026] and [0027]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ettireddy to include a second reductant system arranged directly upstream of the TT-SCR as taught by Takada, as the references and the claimed invention are directed to SCR catalysts.  As disclosed by Takada, it is well known for an SCR system to include a reductant system directly upstream of each SCR catalyst in the system (Figure 1; paragraphs [0026] and [0027]).  Further, Ettireddy discloses a dual SCR catalyst system with a first SCR catalyst 270 and a second SCR catalyst 265, with a reductant supply system upstream of the first SCR catalyst 270 (Figure 2; paragraphs [0035] and [0037]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ettireddy to include a second reductant system arranged directly upstream of the TT-SCR as taught by Takada, as such a modification ensure that the TT-SCR is provided with sufficient reductant to effectively reduce NOx.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ettireddy as applied to claim 9 above, and further in view of Gonze et al. (U.S. Patent Application Publication No. US 2013/0111886 A1).
Regarding claim 13, as best understood in view of the 112(b) issues noted above, Ettireddy discloses the claimed invention except for one or more HT-SCRs are arranged upstream of the oxidation catalyst, and the reductant supply system is located directly upstream of the HT-SCR that is closest to the internal combustion engine.
Gonze is directed to an SCR system.  Gonze specifically discloses multiple SCR catalysts (20, 26), with one of the SCR catalysts (20) arranged upstream of the oxidation catalyst (24), and a reductant supply system (46) located directly upstream of the HT-SCR that is closest to the internal combustion engine (12) (Figure 1; paragraphs [0012] – [0014]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ettireddy such that the HT-SCR is arranged upstream of the oxidation catalyst, and the reductant supply system is located directly upstream of the HT-SCR that is closest to the internal combustion engine as taught by Gonze, as the references and the claimed invention are directed to SCR systems.  As disclosed by Gonze, it is well known for an SCR system to include one or more HT-SCRs are arranged upstream of the oxidation catalyst, and the reductant supply system is located directly upstream of the HT-SCR that is closest to the internal combustion engine (Figure 1; paragraphs [0012] – [0014]).  Further, Ettireddy discloses an HT-SCR (270) with a reductant supply system (280) downstream of an oxidation catalyst (240) (Figure 2; paragraph [0037]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ettireddy such that the HT-SCR is arranged upstream of the oxidation catalyst, and the reductant supply system is located directly upstream of the HT-SCR that is closest to the internal combustion engine as taught by Gonze, as such a modification is merely a rearrangement of the .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ettireddy as applied to claim 1 above, and further in view of Kumar et al. (U.S. Patent Application Publication No. US 2010/0236224 A1).
Regarding claim 14, as best understood in view of the 112(b) issues noted above, Ettireddy discloses the claimed invention except for wherein an ammonia slip catalyst is arranged downstream of the TT-SCR.
Kumar is directed to an exhaust aftertreatment system.  Kumar specifically discloses an ammonia slip catalyst (24) downstream of the SCR catalyst (20) (Figure 1; paragraph [0051]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ettireddy to include an ammonia slip catalyst arranged downstream of the TT-SCR as taught by Kumar, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Kumar, it is well known for an exhaust aftertreatment system to include an ammonia slip catalyst downstream of the SCR catalyst to prevent ammonia which slips from the SCR catalyst from entering the atmosphere (Figure 1; paragraph [0051]).    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ettireddy to include an ammonia slip catalyst arranged downstream of the TT-SCR as taught by Kumar, as such a modification would prevent any ammonia which slips from the TT-SCR from entering the atmosphere.

Conclusion
Accordingly, claims 1 – 15 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON D SHANSKE/Primary Examiner, Art Unit 3746